                    Case 4:20-cv-05640-YGR Document 514-5 Filed 04/28/21 Page 1 of 2


            1    THEODORE J. BOUTROUS JR., SBN 132099            MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                        mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                    CYNTHIA E. RICHMAN (D.C. Bar No.
                   rdoren@gibsondunn.com                         492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                     crichman@gibsondunn.com
                   dswanson@gibsondunn.com                       GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                   1050 Connecticut Avenue, N.W.
                    jsrinivasan@gibsondunn.com                   Washington, DC 20036
            5    GIBSON, DUNN & CRUTCHER LLP                     Telephone: 202.955.8500
                 333 South Grand Avenue                          Facsimile: 202.467.0539
            6    Los Angeles, CA 90071
                 Telephone: 213.229.7000                         ETHAN DETTMER, SBN 196046
            7    Facsimile: 213.229.7520                           edettmer@gibsondunn.com
                                                                 ELI M. LAZARUS, SBN 284082
            8    VERONICA S. MOYÉ (Texas Bar No.                   elazarus@gibsondunn.com
                 24000092; pro hac vice)                         GIBSON, DUNN & CRUTCHER LLP
            9      vmoye@gibsondunn.com                          555 Mission Street
                 GIBSON, DUNN & CRUTCHER LLP                     San Francisco, CA 94105
           10    2100 McKinney Avenue, Suite 1100                Telephone: 415.393.8200
                 Dallas, TX 75201                                Facsimile: 415.393.8306
           11    Telephone: 214.698.3100
                 Facsimile: 214.571.2900                         Attorneys for Defendant APPLE INC.
           12

           13

           14

           15
                                           UNITED STATES DISTRICT COURT
           16
                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
           17
                                                    OAKLAND DIVISION
           18

           19    EPIC GAMES, INC.,                            Case No. 4:20-cv-05640-YGR-TSH

           20                          Plaintiff, Counter-   CERTIFICATE OF SERVICE
                                       defendant
           21
                       v.
           22
                 APPLE INC.,
           23
                                       Defendant,
           24                          Counterclaimant.

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP

                                       CERTIFICATE OF SERVICE, 4:20-cv-05640-YGR-TSH
                     Case 4:20-cv-05640-YGR Document 514-5 Filed 04/28/21 Page 2 of 2


            1           I declare I am an attorney licensed to practice in the State of California, and a member of the
            2    Bar of this Court. I am a partner at the law firm of Gibson, Dunn & Crutcher LLP, counsel of record
            3    for Defendant Apple Inc. in this case.
            4           On April 28, 2021, I caused to be served via electronic transmission unredacted versions of
            5    Defendant Apple Inc.’s Administrative Motion Seal PX-2339 and the accompanying declaration and
            6    exhibit to the attorneys of record in the above-captioned case.
            7           I declare under penalty of perjury under the laws of the United States that the foregoing is true
            8    and correct and that this Declaration was executed on April 28, 2021 at San Francisco, California.
            9

           10                                                                 /s/ Rachel S. Brass
                                                                              Rachel S. Brass
           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
Crutcher LLP

                                           CERTIFICATE OF SERVICE, 4:20-CV-05640-YGR-TSH
